Citation Nr: 0100137	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1983 to August 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that determination, the RO continued 
its finding that the appellant was not competent to handle 
the disbursement of funds payable as compensation benefits.  
He disagreed and this appeal ensued.  

During the pendency of this appeal, the appellant relocated 
to an area served by the RO in Salt Lake City, Utah.  


FINDING OF FACT

The appellant has the mental capacity to contract or to 
manage his own affairs, including the disbursement of funds, 
without limitation.  


CONCLUSION OF LAW

The appellant is competent for VA purposes.  38 U.S.C.A. 
§§ 501, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.353 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As of March 1996, the RO assigned a 100 percent schedular 
evaluation to the appellant's service-connected obsessive-
compulsive disorder.  In a July 1997 rating decision the RO 
also determined that effective July 21, 1997 he was not 
competent to handle disbursement of funds from VA in payment 
for this compensation benefit.  The RO notified him of that 
decision by letter dated August 6, 1997.  Because he did not 
file a notice of disagreement within one year of that 
notification, that determination became final.  See 38 C.F.R. 
§ 20.200, 20.201, 20.300, 20.302 (appeal initiated by filing 
notice of disagreement with RO within one year of 
notification of decision).  Although he did file a January 
1998 statement indicating that he felt he could handle his 
own funds, that statement cannot serve as a notice of 
disagreement because in it he did not specifically disagree 
with a rating decision or identify a specific error of law or 
fact made by the RO.  See 38 C.F.R. § 20.201 (definition of a 
notice of disagreement).  

In a November 1998 rating decision, the RO continued its 
determination that the appellant was not competent to handle 
his own funds.  This time he disagreed and perfected an 
appeal.  A mentally incompetent person is one who because of 
injury or disease lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a).  A decision 
as to incompetency may be made by the RO, subject to appeal 
to the Board.  38 C.F.R. § 3.353(b).  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d).  See 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in favor of the claimant).  

The evidence relevant to this claim is as follows:

? In a March 1997 statement, a VA physician and a VA 
social worker recommended to the RO that a fiduciary be 
appointed to manage funds disbursed to him because he 
failed to abide by his treatment plan, moved frequently 
as a result of paranoia regarding his surroundings, and 
spent a great deal of money on travel and lodging.  

? VA examination in March 1997 indicated that the veteran 
had obsessive-compulsive disorder and was competent.  

? VA hospital records in July 1997 indicated that the 
appellant was treated for obsessive-compulsive 
disorder.  At discharge, it was noted that he was 
considered competent to handle VA funds.  

? VA examination in July 1997 reflected the appellant's 
severely debilitating obsessive-compulsive disorder, 
but the examiner did not report on his competence to 
handle his own funds.  

? The appellant was hospitalized three times during the 
months of August to November 1997 for obsessive-
compulsive disorder.  None of the hospital reports, 
though, addressed the appellant's competency to handle 
VA funds.  

? In an August 1998 statement, a VA physician and a VA 
nurse practitioner informed the RO that the appellant's 
psychiatric condition had significantly improved with 
medication and that he maintained his own apartment and 
had demonstrated appropriate insight and judgment.  As 
a result, the physician and nurse practitioner opined 
that the appellant regain control of his finances.  

? A VA adult beneficiary-field examination report dated 
in September 1998 indicated that the appellant remained 
incompetent for VA purposes.  It was noted that 
although he felt competent, he did not show the 
stability to use his funds on living needs.  
Specifically, the examiner noted that the appellant 
lived in motels, spent until all his money was gone, 
and did not think out plans, part of his obsessive-
compulsive disorder.  In a November 1998 addendum, in 
the form of a printed electronic-mail message, the 
examiner stated that "[w]hile [the appellant] did 
present fairly well on an unannounced visit, he did not 
present well enough for this examiner to state him as 
competent."  He continued: "Being stable to this 
examiner means staying stable over a longer period (2 
to 3 years, not several months).  Seems [his fiduciary] 
can easily provide funds for [his] stated moves . . . , 
and provide funds for his support."  

? In November 1998, the appellant's fiduciary informed VA 
that, in his opinion, the appellant was not competent 
to control his remaining trust balance of approximately 
$55,000.00.  He itemized various expenses over the 
previous year, including lodging (at four different 
locations), clothing, personal items, and travel.  

? A VA adult beneficiary-field examination report dated 
in April 1999 indicated that the appellant continued to 
require fiduciary services and lacked the mental 
capacity to handle his income because of his obsessive-
compulsive disorder.  The examiner described the 
appellant as a spender, who had spent a significant 
portion of a lump-sum benefit already paid, and who 
routinely exhausted his monthly VA benefit payment.  It 
was noted that the appellant lived in an extended-stay 
hotel paying rent of $1,000.00 per month.  The examiner 
also reported that the appellant was dissatisfied with 
the fiduciary appointed at that time.  

? A private physician wrote in an August 1999 examination 
report that, based on an interview only, the appellant 
appeared competent to handle his own funds in his own 
best interest.  

? VA examination in April 2000 indicated that the 
appellant had severe obsessive-compulsive disorder.  
The examiner opined that "this man is perfectly 
capable of managing his own money and will do so with 
such excruciating precision that he will never be in 
debt to anyone."  

Since approximately September 1998, when the issue of the 
appellant's competency was readdressed, the record 
essentially contains two VA adult beneficiary-field 
examination reports (in September 1998 and April 1999), a 
November 1998 statement from the appointed fiduciary, an 
August 1999 statement from a private physician, and a VA 
examination in April 2000.  The VA examination and the 
private physician's statement indicated that the appellant 
was competent.  These two reports have a significant 
advantage in this case - a medical professional prepared 
each.  Although the decision in this case must be made based 
on all the evidence of record, the regulations cited above 
clearly attaches significant weight to the opinions of 
medical authorities.  See 38 C.F.R. § 3.353(c) (VA "will 
make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.").  These two medical opinions, the most 
contemporaneous evidence of record, support the appellant's 
position that he is competent to handle his own funds.  The 
two VA adult beneficiary-field examination reports and the 
fiduciary's statement counseled against a determination of 
competency, but were not prepared by medical personnel.  That 
fact does not eliminate the weight of these statements in 
this analysis, but only reduces that weight in comparison 
with the two medical authorities.  

It appears from the record that the appellant has struggled 
with the symptomatology arising from his disability, 
including three or more hospitalizations in 1997.  
Thereafter, as attested to by the August 1998 statement from 
a VA physician and a VA nurse practitioner, he significantly 
improved, maintained his own apartment, and demonstrated, to 
these medical authorities, appropriate insight and judgment.  
Nothing in the subsequent evidence contradicts this 
improvement.  Indeed, he testified at a July 1999 hearing, 
and at a November 2000 hearing before the undersigned, that 
he was ready and capable of handling his VA funds.  While 
field examiners twice felt that a fiduciary was still needed, 
the medical authorities disagreed, opining that it was time 
for the appellant to again assert control over his financial 
affairs.  On its face, the evidence appears to preponderate 
in the veteran's favor.  At the very least, the evidence is 
in conflict.  Under such circumstances, the veteran prevails.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

The appellant is competent for VA purposes.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

